                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


                     NOTICE OF CIVIL JURY TRIAL
BY DIRECTION OF THE HON. JERRY H. RITTER, MAGISTRATE JUDGE, the
following civil case will come on for:

       PRETRIAL CONFERENCE to begin on November 2, 2020, at 1:30 p.m. at the
       United States Courthouse, 4th Floor Chama Courtroom, 333 Lomas Blvd. NW,
       Albuquerque, NM 87102.

       JURY SELECTION AND TRIAL to begin on January 5, 2021, at 9:00 a.m.
       at the United States Courthouse, 4th Floor Hondo Courtroom, 333 Lomas Blvd.
       NW, Albuquerque, NM 87102:


Bebee v. Todd, et al.,
CV 19-0545 JHR/JFR                                                                         (3 days)

Attorneys for Plaintiff:               Timothy White                                (505) 345-2573

Attorneys for Defendants:              Ryan Purdue                                  (713) 654-1200
                                       Stephen Fernelius                            (713) 654-1200


       Counsel and parties are to appear before Judge Ritter one-half hour prior to jury selection
to address pretrial matters. Unless otherwise directed, Counsel must be prepared to begin trial
immediately following jury selection.

        For pretrial deadlines and other information, please refer to the attached pages or to Judge
Ritter’s Chambers Page at www.nmcourt.fed.us.

    Please direct inquiries regarding this setting or other civil calendaring information to Judge
Ritter’s Chambers at (505) 348-2300.




                                              _____________________________________
                                              JERRY H. RITTER
                                              UNITED STATES MAGISTRATE JUDGE
                                              Presiding by Consent
